DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, applicant submits that Loehr fails to disclose or render obvious “in case of no sidelink radio bearer mapped to the data, obtaining sidelink radio bearer configuration information comprising default sidelink radio bearer information and priority information related to a priority between transmission of sidelink data and transmission of uplink data,” as recited (Examiner respectfully agree with the applicant, however a new prior art Jung discloses the claimed limitations, see rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2018/0255499 A1, hereinafter “Loehr”, IDS provided by applicant) in view of Jung et al. (US 2018/0234995 A1, hereinafter “Jung”).
Regarding claim 1, Loehr discloses a communication method of a first sidelink terminal in a wireless communication system (see para. 0153 and 0286, D2D communication between two terminals or sidelink communication; 0096, D2D, ProSe and sidelink are interchangeable), the communication method comprising: identifying a data to be transmitted to a second sidelink terminal (see para. 0141-0146, Source Layer-2 ID identifies the sender of the data in sidelink ProSe Direct Communication); in case of no sidelink radio bearer mapped to the data, obtaining sidelink radio bearer 



Regarding claims 2 and 12, Loehr discloses wherein the sidelink radio bearer configuration information is obtained from one of a response message to a configuration request message of the first sidelink terminal, system information received from a base station, or preconfigured configuration information (see para. 0157, 0163, 0168, 0178, 0191-0193, 0200, sidelink configuration scheduling; para. 0178,  0223, pre-configured).
Regarding claims 3 and 13, Loehr discloses wherein the obtaining of the sidelink radio bearer configuration information comprises, if the first sidelink terminal is in an RRC_CONNECTED MODE (see para. 0208-0217, 0278, RRC_CONNECTED mode to configure resources): requesting, by the first sidelink terminal, to a base station, the sidelink radio bearer configuration information (see para. 0157, 0204, 0278, UE request configuration), and obtaining the sidelink radio bearer configuration information through a response message in response to the requesting (see para. 0157, 0260, 0389, sidelink radio bearers to be used).
Regarding claims 4 and 14, Loehr discloses wherein the obtaining of the sidelink radio bearer configuration information comprises, if the first sidelink terminal is in an RRC_IDLE MODE or an RRC_INACTIVE MODE (see para. 0172, obtaining the sidelink radio bearer configuration information through system Information received from a base station (see para.  0196, 0206-0207, 0214, RRC_IDLE state to receive configuration information).
Regarding claims 5 and 15, Loehr discloses wherein the obtaining of the sidelink radio bearer configuration information comprises, if the first sidelink terminal is in an Out-Of-Coverage state (see para. 0101,  0153, 0172-0178, out of coverage 
Regarding claims 6 and 16, Loehr discloses further comprising: obtaining new sidelink radio bearer configuration information during a state transition or coverage change of the first sidelink terminal (see para. 0153, 0172, in-coverage and out-of-coverage resources are configurable); and applying the obtained new sidelink radio bearer configuration information (see para. 0178, resources for transmission).
Regarding claims 7 and 17, Loehr discloses wherein the priority information comprises a priority threshold value (see para. 0284, 0397 and 0404, priority value such as high, low, medium with numbers and order determines the threshold value).
Regarding claims 8 and 18, Loehr discloses all the subject matter but fails to mention explicitly wherein the transmitting comprises, if the uplink data and the sidelink data are unable to be simultaneously transmitted; determining whether to transmit the sidelink data prior to the uplink data based on the priority of the sidelink data and the priority threshold value; and transmitting sidelink data based on the determining. However, Jung from a similar field of endeavor discloses wherein the transmitting comprises, if the uplink data and the sidelink data are unable to be simultaneously transmitted (see para. 0011, 0015-0016, 0256 and 0267); determining whether to transmit the sidelink data prior to the uplink data based on the priority of the sidelink data and the priority threshold value (see para. 0256, and 0299-0310); and transmitting sidelink data based on the determining (see para. 0256 and 0299-0310). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Jung prioritization scheme into Loehr data 
Regarding claims 9 and 19, Loehr discloses all the subject matter but fails to mention wherein the determining of whether to transmit the sidelink data prior to the uplink data based on the priority of sidelink data and the priority threshold value comprises, when the sitelink data transmission is configured to be prioritized over the uplink data transmission, determining to transmit the sidelink data prior to the uplink data. However, Jung from a similar field of endeavor discloses wherein the determining of whether to transmit the sidelink data prior to the uplink data based on the priority of sidelink data (see para. 0246 and 0256) and the priority threshold value (see para. 0299-0301) comprises, when the sitelink data transmission is configured to be prioritized over the uplink data transmission , determining to transmit the sidelink data prior to the uplink data (see para. 0258). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Jung prioritization scheme into Loehr data prioritization and transmission scheme. The method can be implemented in a packet. The motivation of doing this is to transmit D2D and uplink data based on priority.
Regarding claims 10 and 20, Loehr discloses wherein the priority information is configured for each sidelink flow, and wherein the uplink data comprises uplink data transmitted to a base station connected by using dual connectivity to the first sidelink terminal (see Figure 7 and 9, Prose UE with dual connectivity).
Regarding claim 11, Loehr discloses a first sidelink terminal of a wireless communication system, the first sidelink terminal (see para. 0153 and 0286, D2D .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463